Citation Nr: 1738828	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for multiple basal cell epitheliomas with postoperative scarring.


REPRESENTATION

Veteran represented by: Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1958 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This case was previously before the Board in July 2016 and was remanded to afford the Veteran with another examination.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Without good cause shown, the Veteran did not report for his scheduled VA examination in March 2017 in connection with his claim for an increased rating for his service-connected multiple basal cell epitheliomas with postoperative scarring.


CONCLUSION OF LAW

Entitlement a rating in excess of 30 percent for multiple basal cell epitheliomas with postoperative scarring is denied.  38 C.F.R. § 3.655 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In response to the Veteran's report of worsening symptomatology of his service-connected multiple basal cell epitheliomas with postoperative scarring, in July 2016, the Board remanded the matter in order to afford the Veteran a new VA examination.  The Board remand notified the Veteran of his responsibility to report to the examination.  The Veteran did not appear for his scheduled examination.  However, in a September 2016 phone call, the Veteran stated he missed the examination because he was out of state and that he would reschedule the examination.  The Veteran was offered another opportunity for an examination in March 2017.  However, the examination was cancelled because the Veteran failed to RSVP and the record contains no justifiable indication, or good cause, of the reason he did not.  The Board finds that the Veteran was provided an opportunity to undergo a VA examination in connection with his claims and was notified of the consequences of failing to report for such examination.  Therefore, VA satisfied its duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Under 38 C.F.R. § 3.655, when a veteran does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. §  3.655 (b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (b).  In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  Rather, it is a claim for an increased rating.  The previous rating decision in August 2002 granted a rating of 30 percent disabling for the Veteran's multiple basal cell epitheliomas with postoperative scarring.  The Veteran filed a claim for an increased rating in August 2014.  

The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, a veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992). 

VA made several attempts in February 2017 to contact the Veteran regarding his examination, but received no response from the Veteran.  The Board has reviewed the evidence submitted since the previous Board decision, including records submitted from the Bay Pines Veterans Affairs Medical Center (VAMC), the Providence VAMC, and the West Haven VAMC.  However, none of those records included information required that would have been obtained from the new examination.  

As the Veteran did not report for his examination scheduled for his claim and he has not shown good cause for failing to appear, denial of an increased rating as a matter of law based on the application of 38 C.F.R. § 3.655 (b) is warranted.

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it. See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286   (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it, this claim must be denied. 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1991).



ORDER

Entitlement to a rating in excess of 30 percent for multiple basal cell epitheliomas with postoperative scarring is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


